Citation Nr: 1826575	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-34 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement for service connection for non-Hodgkin's lymphoma/Waldenstrom macroglobulinemia, to include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel


INTRODUCTION

The Veteran had active naval service from September 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 


FINDING OF FACT
  
Non-Hodgkin's lymphoma/Waldenstrom macroglobulinemia is not etiologically related to active service, to specifically include exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's lymphoma/Waldenstrom macroglobulinemia have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 U.S.C. §§ 3.303, 3.307, 3.309, 3.311 (2017).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran makes two contentions.  First, he asserts that his diagnosis of non-Hodgkin's lymphoma/Waldenstrom macroglobulinemia is due to his exposure to ionizing radiation during his service in the U.S. Navy.  Second, he contends that the evidence of record does not accurately reflect his estimated exposure to radiation while in service. 

At the outset, the Board finds that the Veteran is not a "radiation-exposed veteran" since he did not participate in a radiation-risk activity, such as on-site participation in an atmospheric detonation of a nuclear device, service in Hiroshima or Nagasaki following World War II, or any other specified activity.  As such, he is not entitled to service connection on a presumptive basis under 38 C.F.R. § 3.309 (d) (2017).

The Board next considers whether service connection is warranted for a radiogenic disease under 38 C.F.R. § 3.311.  The Veteran was initially diagnosed with Waldenstrom macroglobulinemia, a type of non-Hodgkin's lymphoma, in 2004, over three decades after leaving the military.  Lymphomas other than Hodgkin's disease are listed as radiogenic diseases in 38 C.F.R. § 3.311 (b)(2).  Thus, the question before the Board is whether it is at least as likely as not that the Veteran's Waldenstrom macroglobulinemia is attributable to the amount of radiation exposure he received during service. 

The Veteran completed a Radiation Risk Activity Information Sheet, providing that from 1969 to 1971, he worked as a yeoman on a nuclear submarine and was exposed to radiation from a nuclear reactor onboard.  The Veteran's DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) shows that from April 1969 to September 1970, the Veteran received a total lifetime dose of 00.008 rem.  That dosage was confirmed by the Naval Dosimetry Center.  

Subsequently, the VA Director of Compensation Service requested an advisory medical opinion from the Under Secretary of Health regarding the Veteran's claim of radiation exposure, along with factors for consideration pertinent to the Veteran's case pursuant to 38 C.F.R. § 3.311.  The factors for consideration, pursuant to VA regulations, consisted of the following: the Veteran had an in-service occupational exposure to ionizing radiation as described above; the Veteran was diagnosed with a rare, slow-growing non-Hodgkin's lymphoma that was listed as a radiogenic disease; the Veteran's diagnosis was made 35 years after first exposure to ionizing radiation; the Veteran's post-service employment was as a school teacher; the Veteran had a family history of lung cancer and lymphoma; and that the Veteran denied habitual smoking, but reported that he occasionally smoked cigars.  

In an October 2011 memorandum, the Director of Environmental Agents Service (EAS), on behalf of the Under Secretary of Health, opined that it was unlikely that the Veteran's diagnosis could be attributed to ionizing radiation exposure while in active service.  In this regard, the memorandum cited an August 2004 position statement from the Health Physics Society, which noted that risk of health effects resulting from individual doses below 5 rem, and lifetime doses below 10 rem were too small to be observed or were nonexistent.  

The Director of Compensation Service adopted the EAS' findings and concluded that in light of the EAS memorandum, there was no reasonable possibility that the Veteran's Waldenstrom macroglobulinemia could be attributed to ionizing radiation exposure while in active service.  The Board finds that the Director's opinion complies with the requirements of 38 C.F.R. § 3.311 and is of significant probative value in this case.  The opinion considers the Veteran's medical history, type of amount of ionizing radiation exposure, age at exposure, potential post-service exposure, and other risk factors present.  Further, a review of the evidence of record indicates that the information supplied to the Director was accurate.  There was no reason to conclude that the Director's conclusions were made based on an incorrect factual basis.  See 38 C.F.R. § 3.311. 

The Board acknowledges that the Veteran believes that the dosage of 00.008 rem was an underestimate.  The Veteran states that there was a cavalier attitude towards wearing film badges on board the submarine on which he served.  He indicated that the behavior was condoned or encouraged by superiors, including one who did not want to complete additional paperwork when an unusually high film badge reading was once detected.  Additionally, the Veteran reported that part of his on board duties entailed the distribution of "the plan of the day" to all parts of the ship, requiring him to pass through the nuclear reactor compartment a minimum of twice per day.  He reported that sometimes he wore his film badge, and other times he did not.  

However, given the very small level of exposure to ionizing radiation that was documented, significantly less than 1 rem, even if additional exposure at such levels occurred during service, the Board finds it unlikely it would have reached the levels which would compel a finding that such exposure resulted in the Veteran's subsequent diagnosis of non-Hodgkin's lymphoma/Waldenstrom macroglobulinemia.

The Veteran submitted into the record a Board decision that granted disability benefits due to a veteran who claimed that his dosimeter badge did not accurately record the accumulative dose for prolonged periods of exposure.  In this regard, the Board notes that Board decisions are not precedential, and observes that the Veteran in that particular case provided evidence of a medical nexus between his diagnosis and active service.  The current claim before the Board lacks any such evidence.

While the Veteran is competent to report what occurred while in service, he is not competent to provide an opinion linking a diagnosed lymphoma to ionizing radiation exposure during active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for non-Hodgkin's lymphoma/Waldenstrom's macroglobulinemia due to exposure to ionizing radiation is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma/Waldenström's macroglobulinemia is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


